PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOEPPEL et al.
Application No. 16/460,678
Filed: 2 Jul 2019
Patent:  11,023,877 
Issued: 1 June 2021
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 05793.3405-0200


This is a decision on the renewed petition under 37 CFR 1.78(c), filed June 29, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently filed ADS.  
	
The petition under 37 CFR 1.78(c) is GRANTED.

A petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR §§1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


Petitioner previously filed a petition under 37 CFR 1.78(c) on May 26, 2021.  However, the petition was dismissed in a decision mailed on June 17, 2021.  The decision explained that because the application issued into a patent on June 1, 2021, Petitioner must file a Certificate of Corrections and pay the Certificate of Correction fee.

With the instant renewed petition, Petitioner has filed a Certificate of Correction and paid the Certificate of Correction fee.   The other requirements for a grantable petition were previously satisfied on May 26, 2021. 

37 CFR 1.78(c) requires a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional. The statement provided in the petition varies from that required by 37 CFR 1.78(c) but is being 

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application 
on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.

The application is being forwarded to the Certificate of Correction Branch for issuance of a Certificate of Correction.

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                            

Enc:  corrected Filing Receipt